UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHEN LALLY,

                    Plaintiff,
                                          No. 20-CV-2359 (LAP)
-against-
                                                 ORDER
NOVARTIS PHARMACEUTICALS
CORPORATION,

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Plaintiff’s motion to stay these

proceedings pending the resolution of a motion to transfer under

28 U.S.C. § 1407 by the Judicial Panel on Multidistrict

Litigation.1   The motion to stay is GRANTED in order to avoid (1)

potential inconsistent rulings on the anticipated motion(s) by

Plaintiff to compel production by Novartis and (2) the

scheduling of depositions of treating doctors before any such

motion to compel can be resolved.     In the interim, the parties

should continue collecting and producing documents already

requested and around which there is no dispute.

SO ORDERED.

Dated:      July 9, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA, U.S.D.J.

     1 (See dkt. no. 26; see also dkt. no. 30 (opposition); dkt.
no. 31 (reply).)
                                  1
